Citation Nr: 0100581	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition by the Department of Veterans 
Affairs (VA) as the veteran's surviving spouse.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the legal widow of a deceased World War II 
veteran.  In this appeal, she is seeking recognition from VA 
as the veteran's surviving spouse for the purpose of 
receiving veterans' death benefits, specifically death 
pension.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an unfavorable initial determination by the Waco 
Regional Office (RO) of VA.  In November 2000, the appellant 
appeared before the undersigned at a hearing held at the RO.  


FINDINGS OF FACT

1.  The appellant married the veteran on February 12, 1998, 
four days before his death on February 16, 1998.  

2.  The appellant was legally married to another man until 
his death in December 1997.  

3.  The evidence does not show that the appellant was unaware 
of the legal impediment to any marital relationship with the 
veteran prior to the death of her legal husband in December 
1997.  


CONCLUSION OF LAW

Entitlement to recognition by VA as the veteran's surviving 
spouse is not established.  38 C.F.R. §§ 3.50, 3.52, 3.53, 
3.54 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is not disputed that the appellant is the legal widow of 
the veteran.  She married him on February 12, 1998.  
Unfortunately, he died four days later, on February 16, 1998, 
and federal regulations require that a person claiming 
veterans' benefits as the surviving spouse of a deceased 
veteran must have been married to that veteran for at least 
one year prior to the veteran's death, unless children were 
born of the marriage.  38 C.F.R. § 3.52(a) (2000); see also 
38 C.F.R. § 3.54 (2000).  The appellant does not contend, and 
the evidence does not show, that any children were born of 
her marriage to the veteran.  Clearly then, she fails to 
satisfy this threshold legal requirement.  

The appellant has alleged that she and the veteran cohabited 
together from 1992 up until their marriage in 1998 and that 
this amounted to a common-law marriage which should be 
recognized by VA.  However, the evidence clearly establishes, 
and the appellant has never disputed, that she was legally 
married to another man until his death in December 1997.  
This existing marriage constitutes a legal impediment, an 
insurmountable obstacle to the existence of a common-law 
marriage between the appellant and the veteran prior to the 
death of her legal spouse in December 1997.  

Furthermore, it does not appear from the available evidence 
that the appellant and the veteran held themselves out to the 
general public as husband and wife prior to their marriage in 
February 1998, as it appears that she and the veteran 
maintained separate residences up until at least 1995 (see 
November 2000 hearing transcript, pp. 10, 12); moreover, from 
1992 to December 1997, the appellant continued to use her 
married name from her subsisting marriage to another man on 
legal documents pertaining to the ownership of a car, on her 
W-2 Wage & Tax Statements, and even on her personal checks.  
While several friends and acquaintances have stated that the 
veteran and the appellant were considered by them to be 
husband and wife prior to their actual marriage in February 
1998, it does not appear that she and the veteran extended 
this holding out of themselves as a married couple to the 
general public, especially with respect to documents of legal 
significance.  Also, since the appellant was clearly aware of 
the fact of her subsisting marriage to another man and that 
she was without benefit of a divorce therefrom (see, e.g., 
hearing transcript, pp. 15-16), her long-term relationship 
with the veteran cannot be deemed valid for VA purposes, at 
least prior to her former husband's death in December 1997.  
38 C.F.R. § 3.52(b).  

The Board is not unsympathetic to the appellant.  Her 
assertions concerning the abusive nature of her former 
husband and her claim that the veteran rescued her from such 
a relationship have not been ignored.  Unfortunately, 
however, these circumstances are not relevant to the present 
determination.  

The evidence of record presents no legal basis for VA to 
recognize the appellant as the veteran's surviving spouse.  
In cases such as this, where the law is dispositive, the 
claim must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 
6 Vet.App. 426 (1994).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

